 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KENNETH FRIEDMAN,                                        Case No.: 3:17-cv-00433-MMD-WGC

 4           Plaintiff,                                           Case Management Order

 5 v.

 6 ROMEO ARANAS, et al.,

 7           Defendants.

 8
             On March 20, 2019, the court entered its order granting in part and denying in part
 9
     Plaintiff's motion for leave to file a second amended complaint (SAC). The court ordered Plaintiff
10
     to file the SAC within 14 days, and then within 14 days of the filing of the SAC the Attorney
11
     General's Office was ordered to advise the court of the defendants for whom it accepted service
12
     and file under seal the addresses of those defendants in the SAC for whom it was not accepting
13
     service. Defendants were also ordered to file a responsive pleading within 21 days of the filing of
14
     the SAC. (ECF No. 83.) The same day, the court issued an updated scheduling order. (ECF No.
15
     84.)
16
            Plaintiff filed the SAC on April 10, 2019. (ECF No. 100.) It names as defendants:
17
     Romeo Aranas, Shelly Conlin, Bradley Kyle, Keith Ownsby, William Pence, Danielle Richards,
18
     Lisa Walsh, Lauren Wing, and Nathaniel Woods. Ownsby was subsequently dismissed without
19
     prejudice due to Plaintiff's failure to serve him. (ECF No. 103.)
20
            The Attorney General's Office has yet to file a notice indicating those defendants for whom
21
     it is accepting service or filing under seal the last known address of those defendants named in the
22
     SAC for whom it does not accept service. Nor has a responsive pleading been filed as to the SAC.
23
     Documents have been filed in the case on behalf of defendants: Aranas, Kyle, Pence, Richard, and
 1 Woods, indicating that service has been accepted on behalf of those defendants, but there has been

 2 no indication as to the status of service for Conlin, Walsh, or Wing.

 3         On May 28, 2019, the court granted Defendants' motion for an extension of scheduling

 4 order deadlines and set the following new deadlines: a discovery completion deadline of July 19,

 5 2019; a dispositive motion deadline of August 19, 2019; and a joint pre-trial order deadline of

 6 September 18, 2019 (unless dispositive motions are filed, in which case the deadline is 30 days

 7 after a decision on the dispositive motions). (ECF No. 118.)

 8         On July 18, 2019, the day before the discovery cutoff, Defendants filed a motion for leave

 9 to depose the incarcerated Plaintiff. (ECF No. 147.) On the same date they filed their motion for

10 leave to stay this case. They ask the court to stay these proceedings until August 19, 2019, because

11 counsel has an answering brief due in the Ninth Circuit in this case on August 5, 2019, and the

12 litigation bureau of the Attorney General's Office is short-staffed. (ECF No. 148.) Plaintiff has not

13 filed a response.

14         On July 19, 2019, the court granted the motion for leave to depose Plaintiff (ECF No. 150),

15 and on the same day Plaintiff filed an emergency motion for a protective order concerning his

16 deposition (ECF No. 149). In light of this filing, the court issued an order directing Defendants to

17 defer taking the deposition until after Defendants filed a response to the emergency motion and

18 the court resolved the motion.

19         This court notes that there have been an inordinate amount of filings in this case up to this

20 point. The court is still awaiting relevant information to resolve Plaintiff's motion for temporary

21 restraining order and preliminary injunction regarding his mental health treatment that was

22 originally filed in January of 2019. The difficulty managing this case has been compounded by the

23 fact that Plaintiff's filings present an excessive amount of briefing relative to the issues raised, and



                                                      2
 1 Plaintiff has on several occasions moved for relief that is collateral to the issues proceeding in this

 2 case.

 3         In an effort to comply with Federal Rule of Civil Procedure 1's mandate that the court

 4 construe the rules to "secure the just, speedy, and inexpensive determination" of this action, the

 5 court finds it necessary to take additional steps to manage this case. Therefore, the court will grant

 6 Defendants' motion to stay proceedings in part.

 7                                           CONCLUSIONS

 8         Defendants' motion to stay this case (ECF No. 148) is GRANTED IN PART. This case

 9 will be stayed until August 19, 2019, except that the parties are still required to submit their

10 briefing regarding Dr. DePry's report by August 2, 2019. Briefing on the motion for temporary

11 restraining order and preliminary injunction will then be considered complete and the court will

12 take the matter under submission.

13         The scheduling order deadlines currently in place are VACATED.

14         On or before August 30, 2019, the Attorney General's Office shall advise the court and

15 Plaintiff whether it accepts service for Conlin, Walsh, and Wing, and if not, their last known

16 addresses should be filed under seal. For any defendant for whom the Attorney General's Office

17 does not accept service, the court will issue summonses for those addresses filed under seal.

18         On or before September 11, 2019, the Defendants shall file a responsive pleading to the

19 SAC.

20         Defendants shall refrain from taking Plaintiff's deposition until the court has resolved his

21 emergency motion for a protective order regarding his deposition. Defendants shall file a response

22 to Plaintiff's motion for a protective order concerning his deposition on or before August 30, 2019.

23



                                                      3
 1 Plaintiff may file a reply brief on or before September 11, 2019. The court will then address the

 2 motion and set new scheduling order deadlines, holding a hearing if necessary.

 3        Defendants' deadline to respond to Plaintiff's pending motion for partial summary

 4 judgment on the RLUIPA claims is extended to September 16, 2019. Plaintiff's reply is due on or

 5 before October 4, 2019.

 6        IT IS SO ORDERED.

 7        Dated: August 1, 2019.

 8                                                         _________________________________
                                                           William G. Cobb
 9                                                         United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   4
